Case 4:21-cv-00631-SDJ-KPJ Document 8-13 Filed 09/10/21 Page 1 of 2 PageID #: 226




                       EXHIBIT B
Case 4:21-cv-00631-SDJ-KPJ Document 8-13 Filed 09/10/21 Page 2 of 2 PageID #: 227




                             DECLARATION OF STEPHEN J. QUEZADA

           Stephen J. Quezada declares under penalty of perjury, pursuant to 28 U.S.C. § 1746,

  as follows:

           1.        My name is Stephen J. Quezada, I am over the age of 18 years and competent

  and otherwise qualified to make this declaration. I have personal knowledge of the matters

  stated herein. I am counsel of record for Lone Star College System District (“LSC”). I am

  familiar with the litigation between the parties, the settlement negotiations, and the terms

  of the settlement reached between them.

           2.        Attached to LSC’s Response to Plaintiff Michael Moates’s Motion to Set Aside

  Judgment and Declare Settlement Agreement Invalid is Exhibit A, which is a true and

  correct copy of the settlement agreement (the “Agreement”) entered between Plaintiff

  Michael Moates (“Plaintiff”) and LSC. Plaintiff executed the Agreement on August 13, 2021.

  I sent a copy of the Agreement executed by LSC to Plaintiff via email on August 18, 2021.

           3.        Attached to LSC’s Response to Plaintiff Michael Moates’s Motion to Set Aside

  Judgment and Declare Settlement Agreement Invalid are Exhibits 1–11. Those are true and

  correct copies of certain emails and correspondence I exchanged with Plaintiff.

           4.        On August 27, 2021, Plaintiff informed me for the first time that he allegedly

  had not consented to the stipulation of dismissal.

           Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is

  true and correct.

           Signed this 10th day of September, 2021.

                                                 /s/ Stephen J. Quezada
                                                 Stephen J. Quezada




  4811-3747-2250.1
